DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed the after final consideration pilot on June 24, 2022 are acknowledged and have been fully considered. Claims 1, 7-8, 11, 13-17, and 19-21 are pending.  Claims 1, 7-8, 11, 13-17, and 19-21 are under consideration in the instant office action. Claims 2-6, 9-10 and 23 are previously cancelled. Claims 12,18, and 22 are cancelled by examiner’s amendment in the instant office action as set forth below.
Rejoinder of the species of the new ligands
Claims 1, 7-8, 11, 13-17, and 19-21 are allowable. The restriction requirement with respect to the species election on the type of new ligands, as set forth in the Office action mailed on January 22, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of with respect to the species election of the specific new ligand is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution. Specifically, Applicant has limited the method steps and ingredients that are recited in the independent claim making the claims further different from the prior art of record and also partly the persuasive arguments applicant provided.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Diaz on August 1, 2022.
The application has been amended as follows: 
Please amend as follows:
1. (Currently Amended) A two-step method for surface modification of lanthanide-doped
nanoparticles comprising the steps of:
(a) removing oleate and/or oleylamine ligands coated on the surface of the lanthanide-
doped nanoparticles with hydrochloric acid to form a mixture containing ligand-free lanthanide-
doped nanoparticles;
(b) as a separate step from step (a), immobilization of new ligands onto the ligand-free
lanthanide-doped nanoparticles to form modified lanthanide-doped nanoparticles with new ligands thereon, by:
(b1) mixing a solution of new ligands of which the pH is adjusted to pH 8 by sodium
hydroxide with the mixture containing the ligand-free lanthanide-doped nanoparticles to form preliminary modified lanthanide-doped nanoparticles prior to a solvothermal treatment of the preliminary modified lanthanide-doped nanoparticles, wherein the preliminary modified lanthanide-doped nanoparticles comprise weakly adsorbed new ligands; and
(b2) solvothermally treating the preliminary modified lanthanide-doped nanoparticles to
convert the preliminary modified lanthanide-doped nanoparticles to the modified lanthanide-
doped nanoparticles with firmly bonded new ligands thereon;
wherein the new ligands comprise any one of poly(acrylic acid), polyethylenimine, polyvinylpyrrolidone, cysteine, glycine, citric acid, biotin, or aminoethyl phosphate; and 
wherein the solvothermal treatment comprises maintaining a temperature gradient ranging from 160°C to 200°C to minimize ligand degradation.
12. (Cancelled)
18. (Cancelled)
22. (Cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619